Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claims 6 and 17 recite “said trough tray portion and said trough supply portion are made of a high temperature-resistant material.” High temperature-resistance is a term of degree. The applicant’s specification must be relied upon to inform the requisite degree. The specification recites “the trough tray portion 22 can be made of metal or a high temperature-resistant ceramic or polymeric material.” Therefore, “high temperature-resistant material” will be interpreted to mean metal, ceramic, or polymeric material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (EP 687434 A1), hereinafter Henry, in view of Ha (KR 100624080 B1), hereinafter Ha. All citations from foreign documents are from the provided machine translations.

Regarding claim 1, Henry discloses a convection fan assembly, comprising: 
a convection fan, said fan being positioned within the inner diameter of at least one generally cylindrical section of a generally annular heating element (“The fan wheel 3 and the tubular heating element 2 are arranged concentrically, with windings 14 of the tubular heating element extending annularly around the circumference of the fan wheel” paragraph [0009]);
a trough assembly comprising a trough portion surrounding at least a portion of said at least one generally annular heating element (“the evaporation device 5 is formed by a metal strip 51 which is soldered between two adjacent windings 14 to form a water channel” paragraph [0009]), a trough supply portion shaped to receive fluid and direct it to the trough portion (“A water pipe opens into the initial section 6 of the evaporation device 5, which supplies water to the evaporation device” paragraph [0009]) so that it can be heated by said at least one generally annular heating element and turned into steam which is blown by said convection fan (“the steam produced is evenly distributed throughout the entire cooking chamber 1 by the fan wheel 3 of the circulating air fan” paragraph [0011]).

    PNG
    media_image1.png
    470
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    498
    media_image2.png
    Greyscale

Henry does not explicitly disclose:
the convection fan comprising at least one fan blade connected to a motor that rotates said convection fan blade; or
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element.

However, Ha teaches:
the convection fan comprising at least one fan blade connected to a motor that rotates said convection fan blade (“the blower 30 is a centrifugal blower fan 31... It consists of a drive motor (32)” line 134. The blades are shown in figure 1); and
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element (“The drip tray 42 has a semicircular shape surrounding the lower part of the steam generating heater 41” line 158).

    PNG
    media_image3.png
    690
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    488
    552
    media_image4.png
    Greyscale

In view of Ha’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the convection fan comprising at least one fan blade connected to a motor that rotates said convection fan blade; and
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element as is taught in Ha, in the convection fan assembly disclosed by Henry.
One would have been motivated to include the convection fan comprising at least one fan blade connected to a motor that rotates said convection fan blade because blades will improve the ability of the fan to move air, and a motor will obviate the need for the user to manually rotate the fan.
One would have been motivated to include the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element because the trough tray of Ha is clipped on which will permit removal for maintenance or replacement. Additionally, Henry states “In the end section 7, the evaporation device 5 or the metal strip 51 has a wall 13 which prevents the water from escaping before it evaporates” (paragraph [0009]). Therefore, the tray configuration of Ha having higher side walls will further prevent the escape of water.

Regarding claim 2, Henry, as modified by Ha, discloses the convection fan assembly of claim 1, wherein: 
said trough assembly is manually filled with fluid (This limitation is a recitation of the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, although fluid is intended to be added to the trough automatically there is no mechanism preventing the addition of fluid manually).

Regarding claim 3, Henry, as modified by Ha, discloses the convection fan assembly of claim 1, wherein: 
said trough tray portion and said trough supply portion are coupled together (The trough portion and trough supply portion of Henry are coupled together. The trough portion of Henry has been modified to comprise a trough tray portion. The examiner also notes that the trough tray portion and trough supply portion of Ha are coupled).

Regarding claim 4, Henry, as modified by Ha, discloses the convection fan assembly of claim 1, wherein: 
said trough tray portion and said trough supply portion are a unitary piece (The trough portion and trough supply portion of Henry are unitary. The trough portion of Henry has been modified to comprise a trough tray portion. The examiner also notes that the trough tray portion and trough supply portion of Ha are unitary).

Regarding claim 5, Henry, as modified by Ha, discloses the convection fan assembly of claim 1, wherein: 
said trough tray portion and said trough supply portion are made from metal (“the evaporation device 5 is formed by a metal strip 51” paragraph [0009]).

Regarding claim 6, Henry, as modified by Ha, discloses the convection fan assembly of claim 1, wherein: 
said trough tray portion and said trough supply portion are made of a high temperature-resistant material (51 is metallic. See claim interpretation above).

Regarding claim 14, Henry, as modified by Ha, discloses the convection fan assembly of claim 1, wherein: 
said generally annular heating element includes at least one generally circular heating element (Figure 2 of Henry).

Regarding claim 16, Henry discloses a convection fan assembly with a steaming device, comprising: 
a convection fan, said fan being positioned within the inner diameter of at least one generally cylindrical section of a generally annular heating element (“The fan wheel 3 and the tubular heating element 2 are arranged concentrically, with windings 14 of the tubular heating element extending annularly around the circumference of the fan wheel” paragraph [0009]);
 a trough assembly comprising a trough portion surrounding at least a portion of said at least one generally annular heating element (“the evaporation device 5 is formed by a metal strip 51 which is soldered between two adjacent windings 14 to form a water channel” paragraph [0009]), a trough supply portion shaped to direct fluid to the trough portion (“A water pipe opens into the initial section 6 of the evaporation device 5, which supplies water to the evaporation device” paragraph [0009]) so that said fluid can be heated and turned into steam by said at least one generally annular heating element (“the steam produced is evenly distributed throughout the entire cooking chamber 1 by the fan wheel 3 of the circulating air fan” paragraph [0011]).

Henry does not explicitly disclose:
the convection fan comprising at least one fan blade; or
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element.

However, Ha teaches:
the convection fan comprising at least one fan blade (“the blower 30 is a centrifugal blower fan 31... It consists of a drive motor (32)” line 134. The blades are shown in figure 1); and
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element (“The drip tray 42 has a semicircular shape surrounding the lower part of the steam generating heater 41” line 158).

In view of Ha’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the convection fan comprising at least one fan blade; and
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element as is taught in Ha, in the convection fan assembly disclosed by Henry.
One would have been motivated to include the convection fan comprising at least one fan blade because blades will improve the ability of the fan to move air.
One would have been motivated to include the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element because the trough tray of Ha is clipped on which will permit removal for maintenance or replacement. Additionally, Henry states “In the end section 7, the evaporation device 5 or the metal strip 51 has a wall 13 which prevents the water from escaping before it evaporates” (paragraph [0009]). Therefore, the tray configuration of Ha having higher side walls will further prevent the escape of water.

Regarding claim 17, Henry, as modified by Ha, discloses the convection fan assembly with a steaming device of claim 16, wherein: 
said trough tray portion and said trough supply portion are made of a high temperature-resistant material (51 is metallic. See claim interpretation above).

Regarding claim 19, Henry discloses a convection fan assembly, comprising:
a convection fan, said fan being positioned within the inner diameter of at least one generally cylindrical section of a generally annular heating element (“The fan wheel 3 and the tubular heating element 2 are arranged concentrically, with windings 14 of the tubular heating element extending annularly around the circumference of the fan wheel” paragraph [0009]);
a trough surrounding at least a portion of said at least one generally annular heating element to hold fluid (“the evaporation device 5 is formed by a metal strip 51 which is soldered between two adjacent windings 14 to form a water channel” paragraph [0009]) so that said fluid can be heated and turned into steam by said at least one generally annular heating element (“the steam produced is evenly distributed throughout the entire cooking chamber 1 by the fan wheel 3 of the circulating air fan” paragraph [0011]).

Henry does not explicitly disclose:
the convection fan comprising at least one fan blade; or
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element.

However, Ha teaches:
the convection fan comprising at least one fan blade (“the blower 30 is a centrifugal blower fan 31... It consists of a drive motor (32)” line 134. The blades are shown in figure 1); and
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element (“The drip tray 42 has a semicircular shape surrounding the lower part of the steam generating heater 41” line 158).

In view of Ha’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the convection fan comprising at least one fan blade; and
the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element as is taught in Ha, in the convection fan assembly disclosed by Henry.
One would have been motivated to include the convection fan comprising at least one fan blade because blades will improve the ability of the fan to move air.
One would have been motivated to include the trough assembly comprising a trough tray portion having walls surrounding said portion of said at least one heating element because the trough tray of Ha is clipped on which will permit removal for maintenance or replacement. Additionally, Henry states “In the end section 7, the evaporation device 5 or the metal strip 51 has a wall 13 which prevents the water from escaping before it evaporates” (paragraph [0009]). Therefore, the tray configuration of Ha having higher side walls will further prevent the escape of water.

Regarding claim 20, Henry, as modified by Ha, discloses the convection fan assembly of claim 19, including a trough supply coupled to said trough tray (“A water pipe opens into the initial section 6 of the evaporation device 5, which supplies water to the evaporation device” paragraph [0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henry, in view of Ha, and further in view of Boscaino (US 20080078371 A1), hereinafter Boscaino.

Regarding claim 7, Henry, as modified by Ha, discloses the convection fan assembly of claim 6.

Henry, as modified by Ha, does not disclose wherein said high temperature-resistant material includes a polymeric material.

However, Boscaino teaches wherein said high temperature-resistant material includes a polymeric material (“The nebulizing member 2 is further made of material resistant to high temperatures and to corrosion, such as for example stainless steel or plastics” paragraph [0064]).

In view of Boscaino’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said high temperature-resistant material includes a polymeric material as is taught in Boscaino, in the convection fan assembly disclosed by Henry.
One would have been motivated to include wherein said high temperature-resistant material includes a polymeric material because Boscaino states that plastic is resistant to high temperatures and corrosion. Therefore, employing plastic will improve resistance to heat and/or corrosion. Additionally, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the elements of Henry that are exposed to high heat from materials which are known to be resistant to the same.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henry, in view of Ha, and further in view of Furukawa (US 20110146503 A1), hereinafter Furukawa.

Regarding claim 8, Henry, as modified by Ha, discloses the convection fan assembly of claim 6, 

Henry, as modified by Ha, does not disclose wherein said high temperature-resistant material includes a ceramic material.

However, Furukawa teaches wherein said high temperature-resistant material includes a ceramic material (“The pot 51 is formed of a metal, synthetic resin, or ceramic, or of a combination of these different materials, and has thermal resistance. Inside the pot 51, a steam generating heater 52 formed with a spiral sheath heater is immersed therein. When the steam generating heater 52 is energized, the water present in the pot 51 is heated, and thereby steam is generated” paragraph [0091]).

In view of Furukawa’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said high temperature-resistant material includes a ceramic material as is taught in Furukawa, in the convection fan assembly disclosed by Henry.
One would have been motivated to include wherein said high temperature-resistant material includes a ceramic material because Furukawa states ceramic has thermal resistance. Therefore, including ceramic will improve resistance to the high-temperature environment. Additionally, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the elements of Henry that are exposed to high heat from materials which are known to be resistant to the same.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henry, in view of Ha, and further in view of Strunk (US 20150118068 A1), hereinafter Strunk.

Regarding claims 9 and 10, Henry, as modified by Ha, discloses the convection fan assembly of claim 1, wherein: 
said trough tray is filled with fluid by a drip valve positioned above said trough supply portion of said trough assembly (“Depending on the required amount of steam or A metering device (not shown) feeds water into the initial section 6 of the preheated evaporation device 5” paragraph [0010]).

Henry, as modified by Ha, does not disclose said valve being an electronically controlled ball valve.

However, Strunk teaches said valve being an electronically controlled ball valve (“Now describing the active valve components in more detail, each of the valves may be electronically controlled. Exemplary electronically controlled valves may include solenoid valves, ball valves, proportional control valves, stepper controlled valves, and the like” paragraph [0044]).

Henry, as modified by Ha, discloses everything except for the claimed type of valve. Strunk teaches the claimed type of valve. The substitution of one known element (the metering device of Henry) for another (the valve of Strunk) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of heating element taught in Strunk would have yielded predictable results, namely, an element for delivering fluid to the fluid line (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henry, in view of Ha, and further in view of Hansen (US 6188045 B1), hereinafter Hansen.

Regarding claim 11, Henry, as modified by Ha, discloses the convection fan assembly of claim 1, wherein: 
said trough assembly is filled with fluid by a fluid line connected to a valve (“Depending on the required amount of steam or A metering device (not shown) feeds water into the initial section 6 of the preheated evaporation device 5” paragraph [0010]).

Henry, as modified by Ha, does not explicitly disclose wherein said valve is a solenoid valve.

However, Hansen teaches wherein said valve is a solenoid valve (“A water line 64 of suitable tubing extends from a fitting 66 within the electronics area 26 of the enclosure 12 at which a water supply line (not shown) is attached to a flow control valve 68, such as a solenoid, coupled to the electronic control module” column 3, line 56). 

Henry, as modified by Ha, discloses everything except for the claimed type of valve. Hansen teaches the claimed type of valve. The substitution of one known element (the metering device of Henry) for another (the valve of Hansen) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of heating element taught in Hansen would have yielded predictable results, namely, an element for delivering fluid to the fluid line (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Henry, in view of Ha, and further in view of Tippmann (US 5662959 A), hereinafter Tippmann.

Regarding claim 12, Henry, as modified by Ha, discloses the convection fan assembly of claim 1. 

Henry, as modified by Ha, does not disclose wherein said fluid is water with an additive.

However, Tippmann teaches wherein said fluid is water with an additive (“A flavored ingredient, such as liquid smoke, may be added to the water utilized in generating the steam in order to flavor the meat product being cooked” abstract).

In view of Tippmann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said fluid is water with an additive as is taught in Tippmann, in the convection fan assembly disclosed by Henry.
One would have been motivated to include wherein said fluid is water with an additive because Tippmann states that this may be done to impart flavor to the food being cooked. Therefore, including an additive will improve the flavor of the food prepared in the device of Henry.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henry, in view of Ha, and further in view of Schlegel (DE 102010043490 A1), hereinafter Schlegel.

Regarding claim 13, Henry, as modified by Ha, discloses the convection fan assembly of claim 1. 

Henry, as modified by Ha, does not disclose a fluid delivery system that has a conduction break to prevent heat from damaging any valves in said fluid delivery system.

However, Schlegel teaches a fluid delivery system that has a conduction break to prevent heat from damaging any sections in said fluid delivery system (“the steam line is divided into a relatively long, cooled high-temperature section attached to the cooking chamber, the inlet section, which is heated by the cooking chamber in many applications of the combination oven and in which little or no condensation occurs in these cases. Furthermore, a less temperature-resistant section, the supply line section, for. B. a hose line, which can be much cheaper and thermally insulating and therefore good against condensation and condensate loss in the steam line. This is a cost-effective, technically good solution that can be further improved by a relatively small, thermally insulating intermediate element with a higher temperature resistance” paragraph [0018] of the translation).

    PNG
    media_image5.png
    389
    470
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    342
    369
    media_image6.png
    Greyscale

In view of Schlegel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a fluid delivery system that has a conduction break to prevent heat from damaging any sections in said fluid delivery system as is taught in Schlegel, in the convection fan assembly disclosed by Henry.
One would have been motivated to include a fluid delivery system that has a conduction break to prevent heat from damaging any sections in said fluid delivery system because Schlegel states “stainless steel, is more expensive per unit length” (paragraph [0011]). Therefore, including an intermediate insulating material allows for the use of less expensive materials.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henry, in view of Ha, and further in view of Miller (US 4700685 A), hereinafter Miller.

Regarding claim 15, Henry, as modified by Ha, discloses the convection fan assembly of claim 14. 

Henry, as modified by Ha, does not disclose wherein said generally annular heating element is a burner that can reach a temperature of approximately 700° C.

However, Miller teaches wherein said generally annular heating element is a burner that can reach a temperature of approximately 700° C (“Fan 26 is concentric with and is surrounded by a plurality of heaters 36 which, in the preferred embodiment shown herein, comprise three axially spaced, generally circular heaters. These heaters are conventional in design and may be made of Calrod material” column 6, line 15. The applicant suggests Calrod as a burner of the type that can reach said temperature).

	Henry, as modified by Ha, discloses everything except for the claimed type of heating element. Miller teaches the claimed type of heating element. The substitution of one known element (the heating element of Henry) for another (the heating element of Miller) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of heating element taught in Miller would have yielded predictable results, namely, an element for producing heat (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 18, Henry, as modified by Ha, discloses the convection fan assembly with a steaming device of claim 16. 

Henry, as modified by Ha, does not disclose wherein said generally annular heating element is a burner that can reach a temperature of approximately 700° C.

However, Miller teaches wherein said generally annular heating element is a burner that can reach a temperature of approximately 700° C (“Fan 26 is concentric with and is surrounded by a plurality of heaters 36 which, in the preferred embodiment shown herein, comprise three axially spaced, generally circular heaters. These heaters are conventional in design and may be made of Calrod material” column 6, line 15. The applicant suggests Calrod as a burner of the type that can reach said temperature).

Henry, as modified by Ha, discloses everything except for the claimed type of heating element. Miller teaches the claimed type of heating element. The substitution of one known element (the heating element of Henry) for another (the heating element of Miller) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of heating element taught in Miller would have yielded predictable results, namely, an element for producing heat (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kohlstrung (US 20020036196 A1) “a heating device 7 arranged concentrically around the impeller 4” paragraph [0032]

    PNG
    media_image7.png
    535
    802
    media_image7.png
    Greyscale

Cho (US 20060011607 A1) 

    PNG
    media_image8.png
    737
    521
    media_image8.png
    Greyscale

Faraldi (US 20160374353 A1) “Typically, a metal segment will be placed in the very oven cavity, and the connection with the sensor will be provided by a plastic or silicon flexible pipe” paragraph [0023]
Leckner (US 20180085763 A1) “the valves can differ from simple ball valves electronically rotated, to variable force solenoid valves that are opened and closed depending on the voltage, and so forth” paragraph [0046]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762